15-1164-cv
         Flo & Eddie, Inc. v. Sirius XM Radio, Inc.
 1 
 2                            UNITED STATES COURT OF APPEALS
 3                                FOR THE SECOND CIRCUIT
 4 
 5                                          August Term, 2015
 6 
 7                                      Argued: February 2, 2016
 8 
 9                                  Question Certified: April 13, 2016
10 
11                          Certified Question Answered: December 20, 2016
12 
13                                     Decided: February 16, 2017
14 
15                                        Docket No. 15-1164-cv
16 
17 
18                          FLO & EDDIE, INC., a California Corporation,
19                      individually and on behalf of all others similarly situated,
20 
21                                            Plaintiff-Appellee,
22 
23                                                    – v. –
24 
25                       SIRIUS XM RADIO, INC., a Delaware Corporation,
26 
27                                          Defendant-Appellant,
28 
29                                      DOES, 1 THROUGH 10,
30 
31                                               Defendants.
32 
33 
34    Before: CALABRESI, CHIN, and CARNEY, Circuit Judges.
35 
36            Defendant-Appellant Sirius XM Radio, Inc., appeals from the November 14, 2014
37    and December 12, 2014 orders of the United States District Court for the Southern District
38    of New York (McMahon, J.) denying its motions, respectively, for summary judgment and
39    for reconsideration in connection with Plaintiff-Appellee Flo & Eddie, Inc.’s copyright
40    infringement suit. Flo & Eddie, Inc. v. Sirius XM Radio, Inc., No. 13-cv-5784 (CM), 2014 WL
41    7178134 (S.D.N.Y. Dec. 12, 2014) (denial of motion for reconsideration); Flo & Eddie, Inc. v.
42    Sirius XM Radio, Inc., 62 F. Supp. 3d 325 (S.D.N.Y. 2014) (denial of motion for summary
43    judgment). We previously concluded that the appeal raised a significant and unresolved
44    issue of New York law that is determinative of this appeal: Is there a right of public


                                                        1
 1    performance for creators of pre-1972 sound recordings under New York law and, if so, what
 2    is the nature and scope of that right?

 3            We certified this question to the New York Court of Appeals. Flo & Eddie, Inc. v.
 4    Sirius XM Radio, Inc., 821 F.3d 265 (2d Cir. 2016). The Court of Appeals accepted
 5    certification and responded that New York common law does not recognize a right of public
 6    performance for creators of pre-1972 sound recordings. Flo & Eddie, Inc. v. Sirius XM Radio,
 7    Inc., 2016 WL 7349183 (N.Y. Dec. 20, 2016).

 8           In light of this ruling, we REVERSE the district court’s denial of Appellant’s motion
 9    for summary judgment and REMAND with instructions to grant Appellant’s motion for
10    summary judgment and to dismiss the case with prejudice.

11 
12 
13                                       HARVEY GELLER (Henry Gradstein, Maryann R.
14                                       Marzano, on the brief), GRADSTEIN & MARZANO, P.C.,
15                                       Los Angeles, CA; (Evan S. Cohen, on the brief), Los
16                                       Angeles, CA; Michael Gervais, Arun S. Subramanian,
17                                       SUSMAN GODFREY LLP, New York, NY; Robert
18                                       Rimberg, GOLDBERG RIMBERG & WEG PLLC, for
19                                       Plaintiff-Appellee
20 
21                                       DANIEL M. PETROCELLI (Cassandra L. Seto, on the
22                                       brief), O’MELVENY & MYERS LLP, Los Angeles, CA;
23                                       (Johnathan D. Hacker, on the brief), O’MELVENY &
24                                       MYERS LLP, Washington, DC; for Defendant-Appellant
25 
26                                       BRANDON BUTLER, AMERICAN UNIVERSITY
27                                       WASHINGTON COLLEGE OF LAW, Washington, DC, for
28                                       Amici Curiae Law Professors Gary Pulsinelli, Julie Ross,
29                                       and Peter Jaszi, in support of Defendant-Appellant
30 
31                                       EUGENE VOLOKH, UCLA SCHOOL OF LAW, Los
32                                       Angeles, CA, for Amici Curiae Howard Abrams, Brandon
33                                       Butler, Michael Carrier, Michael Carroll, Ralph
34                                       Clifford, Brian Frye, William Gallagher, Eric Goldman,
35                                       James Grimmelmann, Yvette Liebesman, Brian Love,
36                                       Tyler Ochoa, David Olson, David Post, Michael Risch,
37                                       Matthew Sag, Rebecca Tushnet, and David Welkowitz,
38                                       in support of Defendant-Appellant
39 
40                                       MITCHELL STOLTZ, VERA RANIERI, Electronic
41                                       Frontier Foundation, San Francisco, CA, for Amicus



                                                   2
 1                                       Curiae Electronic Frontier Foundation, in support of
 2                                       Defendant-Appellant
 3 
 4                                       R. BRUCE RICH, BENJAMIN E. MARKS,
 5                                       GREGORY SILBERT, TODD LARSON, KAMI
 6                                       LIZARRAGA, WEIL, GOTSHAL & MANGES LLP, New
 7                                       York, NY, for Amicus Curiae Pandora Media, Inc., in
 8                                       support of Defendant-Appellant
 9 
10                                       SHERWIN SIY, JOHN BERGMAYER, RAZA
11                                       PANJWANI, Public Knowledge, Washington, DC, for
12                                       Amicus Curiae Public Knowledge, in support of
13                                       Defendant-Appellant
14 
15                                       STEPHEN B. KINNAIRD, PAUL HASTINGS LLP,
16                                       Washington, DC; RICK KAPLAN, National
17                                       Association of Broadcasters, Washington, DC; for
18                                       Amicus Curiae National Association of Broadcasters, in
19                                       support of Defendant-Appellant
20 
21                                       ADAM R. BIALEK, STEPHEN J. BARRETT,
22                                       WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP,
23                                       New York, NY; DAVID L. DONOVAN, New York
24                                       State Broadcasters Association, Inc., Albany, NY; for
25                                       Amicus Curiae New York State Broadcasters Association,
26                                       Inc., in support of Defendant-Appellant
27 
28 
29 
30    PER CURIAM:

31           On September 3, 2013, Flo & Eddie, Inc. (“Appellee”), a California corporation that

32    asserts it owns the recordings of “The Turtles,” a well-known rock band with a string of hits

33    in the 1960s, sued Sirius XM Radio, Inc. (“Appellant”), a Delaware corporation that is the

34    largest radio and internet-radio broadcaster in the United States. The suit was brought on

35    behalf of itself and a class of owners of pre-1972 recordings; it asserted claims for common-

36    law copyright infringement and unfair competition under New York law. In particular,

37    Appellee alleged that Appellant infringed Appellee’s copyright in The Turtles’ recordings by




                                                   3
 1    broadcasting and making internal reproductions of the recordings (e.g., library, buffer and

 2    cache copies) to facilitate its broadcasts.

 3           In due course, Appellant moved for summary judgment on two grounds. Appellant

 4    contended first that there is no public-performance right in pre-1972 recordings under New

 5    York copyright law, and hence that its internal reproductions of these recordings were

 6    permissible fair use. Second, Appellant argued that a state law public performance right, if

 7    recognized, would be barred by the Dormant Commerce Clause. On November 14, 2014,

 8    the District Court (McMahon, J.) denied this motion. Flo & Eddie, Inc. v. Sirius XM Radio,

 9    Inc., 62 F. Supp. 3d 325, 330 (S.D.N.Y. 2014).

10           On the first issue, the court concluded that New York does afford a common-law

11    right of public performance to copyright holders, and that Appellant’s internal reproductions

12    were correspondingly not fair use. Id. at 344-46. On the second issue, the court found that

13    the recognition of a performance right did not implicate the Dormant Commerce Clause. It

14    noted that, pursuant to Sherlock v. Alling, 93 U.S. (3 Otto) 99 (1876), such a right did not

15    constitute a “regulation” of commerce. Flo & Eddie, Inc., 62 F. Supp. 3d at 351–53.

16           Soon after, Appellant, with new counsel, filed a motion for reconsideration of the

17    November 14, 2014 order. In the alternative, it asked the District Court to certify its

18    summary judgment order for interlocutory appeal. The District Court denied Appellant’s

19    motion for reconsideration, Flo & Eddie, Inc. v. Sirius XM Radio, Inc., No. 13-cv-5784, 2014

20    WL 7178134 (S.D.N.Y. Dec. 12, 2014), but did certify both the summary judgment and

21    reconsideration orders for interlocutory appeal, Flo & Eddie, Inc. v. Sirius XM Radio, Inc., No.

22    13-cv-5784, 2015 WL 585641 (S.D.N.Y. Feb. 10, 2015).




                                                     4
 1           Appellant then petitioned us to permit the interlocutory appeal, which we did. Flo &

 2    Eddie, Inc. v. Sirius XM Radio, Inc., No. 15-cv-497, 2015 WL 3478159 (2d Cir. May 27,

 3    2015). After extensive briefing and oral argument, we concluded that the appeal raised a

 4    significant and unresolved issue of New York law that is determinative of this appeal: Is

 5    there a right of public performance for creators of pre-1972 sound recordings under New

 6    York law and, if so, what is the nature and scope of that right?

 7           Accordingly, we certified this question to the New York Court of Appeals. Flo &

 8    Eddie, Inc., 821 F.3d 265. The Court of Appeals accepted certification, and on December

 9    20, 2016, responded that New York common law does not recognize a right of public

10    performance for creators of pre-1972 sound recordings. Flo & Eddie, Inc. v. Sirius XM Radio,

11    Inc., 2016 WL 7349183 (N.Y. Dec. 20, 2016).

12           Following the Court of Appeals’ answer, we ordered the parties to submit letter briefs

13    addressing the effect of the Court of Appeals’ decision on the appeal before this court. In its

14    letter brief, Appellee argued that the Court of Appeals “did not resolve [Appellant’s] liability

15    for unauthorized copying of [Appellee’s] recordings and engaging in unfair competition by

16    publicly performing those copies for profit, which the District Court had identified as

17    separate and independent grounds for finding [Appellant] liable.” Letter Brief for Appellee,

18    Flo & Eddie, Inc. v. Sirius XM Radio, Inc., 821 F.3d 265 (2d Cir. 2016) (No. 15-1164), ECF

19    No. 215.

20           In our opinion certifying the question to the Court of Appeals, however, we noted

21    and held that

22                    The fair-use analysis applicable to this copying . . . is bound up
23                    with whether the ultimate use of the internal copies is
24                    permissible. As a result, the certified question is determinative of
25                    Appellee’s copying claims . . . . Similarly, Appellee’s unfair-


                                                       5
1                  competition claim depends upon the resolution of the certified
2                  question.
3 
4    Flo & Eddie, Inc., 821 F.3d at 270 n.4 (emphasis added).

5           The answer to the certified question being determinative of the other claims, we

6    REVERSE the district court’s denial of Appellant’s motion for summary judgment and

7    REMAND to that court with instructions to grant Appellant’s motion for summary

8    judgment and to dismiss the case with prejudice.




                                                   6